Title: To James Madison from William Jarvis, 21 December 1807
From: Jarvis, William
To: Madison, James



Sir
Lisbon 21st. Decr 1807.

Inclosed I have the honor to hand you a copy of my letter of the 29th Ulto. mentioning the circumstances which occurred at & immediately preceding the departure of the Prince Regent; and I shall now take the liberty to detail those which have occurred subsequent to that event.  About twenty four hours after the sailing of the squadron the first division of the French Army, consisting of six thousand Men, reached here, and were immediately marched toward the mouth of the Tagus, taking quiet possession of several of the forts.  As the Army continued to March in they took possession of the rest; and have now garrisoned Lisbon & all the strong places about it.  A considerable body of Spanish troops have also marched in, who it is understood are to have possession of all the Country South of the Tagus, while the French occupy that to the North.  There are supposed in all to be about twenty five thousand french troops in Portugal, beside a considerable body of Spanish.
General Junot took possession of the Government on the 4th. instant by publishing some Laws in the name of the Emperor.  All the changes took place without the least disturbance in any quarter, and every thing remained quiet untill the 13th: instant, when the French colours were generally hoisted instead of the Portugueze.  This excited some ferment in the minds of the people & towards night they grew very riotous throwing Stones at some French Soldiers on guard, discharging some pistols or guns, Killing one French Soldier & much bruising several others; when the Mob was fired on the guards being called out, and after a while it was dispersed, two or three being killed & about 20 or 30 taken & sent to prison: but again collecting the next morning they were again immediately dispersed after the death of one or two, several french Soldiers being much maimed.  Since then double guards have been set & every thing remains quiet, and will doubtless continue so.  The Portugueze Soldiery took no part with the people & have since been put on the same pay of the French, which with the rations is more than double their  pay.  The french Soldiery have been very orderly, and much credit is due to General Junot for his moderation on that occasion & for his general conduct since here.  A contribution of a million of dollars has been levied, payable in four instalments during this month; three of which have been already paid in.  This however is understood to be only the first.  I understood yesterday that the accounts rendered in of British debts, property & manufactures, amounted to about three millions of dollars, in six of Cousadas.  So hurried & hard pressed was the Prince to get away that the quays were left full of cases &c after his departure, which were intended for embarkation.  The Secretaries of State & of Marine as well as the Nobility who went with him, have left all their furniture behind, even to their fine paintings, taking with them only their Cloth, Jewells, plate & least bulky & most valuable articles; so that the French Generals who now occupy their palaces found them ready furnished, with their Horses, Mules, carriages, and Servants in livery, all which they now use.  There was also left four line of battle Ships two repairable, one doubtful & one unfit for service, but without Masts, spars, rigging or sails; eight frigates, two fine ones, four repairable & two unfit for Sea, one sloop of War, a brig of War & a Schooner, which went to Sea with the fleet but returned owing to tempestuous weather, 13 or 14 gun boats & a floating battery.  An immense number of pieces of brass & iron ordinance  was likewise left in the forts and Arsenals, beside small arms & other implements of War  The Ribs of a 74 is also left in the Stocks.  It is not known what is to be done with the Crown lands nor the estates of the Nobility but the value of them is immense.  Most of the convents in Lisbon are occupied by the Soldiers.  The friars are not without their fears of the whole being appropriated to the public use  The fate of this Country is not known, but it is supposed that it is some what connected with the proposed marriage of the Prince of Asturies to Mademoiselle Tascher, neice to the Empress.
When I made my Visit to his Excy. General Junot, he spoke about provisions to me, particulary Bread Stuffs.  I mentioned to him the article of Rice and he said that he would admit of its entry, but desired me to address him in writing on the subject, as well as about our vessels, which had been detained in common with all others.  Inclosed will go a copy of my letter.  I was yesterday told by a Gentleman high in Office, that not only orders would be given to day or to morrow for their departure, but also for the introduction of Rice.  Tobacco must unquestionably ere long follow.  Vessels with the products of our Country will be admitted here without any certificate of Origin.  I have the most positive verbal assurance of this, but no public declaration to this effect, it was thought, could consistently be given.
I received two days since, the Presidents Message from Mr Erving, & about two hours after, the British orders inclosed a Letter several days since received, enclosed in one to me, from Mr Erving  A later from Mr Montgomery; a copy of my letter to General Junot & a copy of my letter to Mr Herman relative to passports; & copies of the notice of the Blockade of Lisbon of 22nd., my letter of the 24th notice of the Blockade of St. Uber of 25th. & Sir Sidney Smith’s answer of 27 to my letter of the 24th:, a copy of Mr Gambier’s certificate to all the american vessels which had gone to England; and the several orders which have been published by General Junot
Had there been any prospect of our Flag remaining neuter; or at least of our being able to carry on trade with some degree of safety, I intended to remove my Office to Figueira, which not being actually blockaded, & which being the most central, & presenting greater advantages to our Commerce than any other port in Portugal after Lisbon & St Uber, must have commanded the principal part of our Commerce  With entire Respect I have the honor to be Sir Yr Mo. Obt. Servant

William Jarvis

